DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2022.
Applicant’s election without traverse of Claims 1-10 in the reply filed on September 28, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, "a plug" in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Paragraph 0027 is directed to the plug in figures 1A and 1B, which is not shown in the respective figures. Further “The threaded proximal outer portion 142 is engaged with the cavity wall threads 124 and the non-threaded distal outer portion 144 is configured to move axially within the anchor cavity 122” was also not shown. A telephonic examiner initiated interview was conducted with attorney Marlo Grolnic on November 21, 2022 to clarify the second clause of the first claim regarding the plug of the claimed device. The attorney directed the examiner to the plug (instant case element 340) found in figure 4. The examiner interpreted the plug as directed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2011/0112576 A1), herein after Nguyen.
Claim 1.  Nguyen teaches an anchor assembly comprising: a delivery device 40, i.e. a sleeve that fits around the anchor, comprising outer shaft 41a and prongs 41c anchor 20; and insertion member 30, i.e. plug inserted into the anchor (Figure 5 and paragraphs 0070, 0071, 0072, 0074). It is noted that Figures 5 and 6 show the delivery device of Figure 4 and the anchor of the first embodiment which is shown in Figures 1-3 (paragraphs 0016-0021). 
Nguyen teaches the anchor 20 comprises: a proximal portion, distal portion with a tip,  an outer surface 27 extending between the tip and the proximal portion including a protrusion (protrusions extending between at least two slots 29) extending along a length of the outer surface, an inner cavity 23 disposed therein and having a wall with threads 23a, an opening to the cavity 24 located in the proximal anchor portion, and a through hole 25 defined in a distal portion of the tip (see Figures 1-3 and 5, paragraph 0070; and annotated Figures 1 and 2B).  Note: Figure 2B is a cross sectional view of Figure 1.

    PNG
    media_image1.png
    1218
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    783
    650
    media_image2.png
    Greyscale

Nguyen teaches the insertion member 30, i.e. plug, is arranged within the cavity of the anchor (paragraph 0071 and Figures 1, 5, and 6). The plug has a threaded proximal portion 31a and a non-threaded distal portion 31b, wherein the non-threaded distal portion 31b is configured to be housed within the distal portion of the anchor 20 and the threads 31a are configured for engagement with the threads 23a of the cavity (paragraphs 0070, 0071, 0074, and Figures 2B, 3A , 5, and 6).  As the threads allow for rotational movement, inherently allowing the plug to move in and out of the cavity of the anchor along the an axis of the threading, the plug of Nguyen and its parts are considered to be configured to move axially within the anchor cavity as claimed. Also see paragraphs 0075 and 0083.
Nguyen teaches the delivery device 40, i.e. a sleeve, to receive the anchor (20), comprising shaft 41 with outer shaft 41a and prongs 41c, wherein there is an opening created by the prongs 41c to receive the protrusion of the anchor (protrusions extending between at least two slots 29) (Figures 1 and 5 and paragraphs 0071 and 0074). The sleeve is coupled to the anchor in annotated figure 5, and disposed about the surface at the proximal portion of anchor (paragraph 0074). With the sleeve openings, created by the prongs, abutted to the protrusion (paragraph 0074, annotated figure 5 below), the rotation of the anchor would be reduced to at least some degree due to the natural friction created.  The position is further supported as Nguyen teaches the prongs help hold the anchor 20 stationary (paragraph 0074).  As detailed above, the device can be delivered to the body, and the delivery device subsequently removed, encompassing the instant claim’s limitations of the sleeve being releasably coupled to the anchor (paragraphs 0003, 0074, and 0083). 

    PNG
    media_image3.png
    652
    1246
    media_image3.png
    Greyscale


Claim 2. As discussed above, Nguyen teaches the anchor assembly according to claim 1, wherein: the insertion member 30, i.e. plug, comprises a cannulation 31e, that may extend the entire length of the insertion member, and may include a triangular shape (paragraph 0071, 0093, and annotated Figure 1), thus encompassing the proximal inner portion of the inner cavity of the plug as comprising the triangle shape.

Claim 3. As discussed above, Nguyen teaches the anchor assembly according to claim 1, wherein: the anchor comprises a plurality of protrusions extending along the length of the surface, as seen in annotated Figure 1 above by the crest-shaped protruding elements from the anchor.

Claim 4. As discussed above, Nguyen teaches the anchor assembly according to claim 3, wherein: the outer member 41a of the shaft 41 of delivery device 40 includes at least one prong 41c and the anchor 20 includes at least one corresponding depression 26, adjacent to the anchor protrusion (paragraph 0093, annotated figure 5), encompassing the instant claim’s sleeve including a plurality of opening, each opening is configured to receive the respective plurality of protrusions.

Claim 10. As discussed above, Nguyen teaches the anchor assembly according to claim 1, wherein: the components of the anchor assemblies 10, are made of bioabsorbable polymer material (paragraph 0092), thus encompassing portions of the assembly, such as, and including the tip as made from bioabsorbable materials. Nguyen further teaches the materials for the delivery device 40, i.e. sleeve for receiving the anchor, include a stainless steel material, but may be made from any other metal or non-metal material that is bio-compatible, further encompassing the instant claim’s tip and sleeve comprising of metals (paragraph 0094).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen et al. (US 2011/0112576 A1), herein after Nguyen.
Claim 5. As discussed above, Nguyen teaches the anchor assembly according to claim 1. Nguyen’s insertion member 30, i.e. plug, comprises a cannulation 31e, that may extend the entire length of the insertion member, and may include a triangle or shape other than triangular (paragraphs 0071, 0093, and annotated Figure 1 and 5), thus encompassing the proximal inner portion of the inner cavity of the plug, and comprising the triangle shape. In the same embodiment, as seen in Figure 5, the insertion member is configured within outer member 41a, or the sleeve. Inner member 41b is disposed within and coupled to the outer member, and the distal end 41b’ is configured for disposal within the cannulation of 31e of insertion member 30 (paragraph 0072).
Although Nguyen is not specific to the claim elements as present in the embodiment of Figures 1 and 5, as Nguyen teaches the shape of the cannulation of the insertion member being triangular and  the inner member disposed within, and coupled to, both the outer member (i.e. shaft of the delivery device) and the cannulation of the inner member, it would have been an obvious suggestion to modify the cannulation of the outer member (i.e. shaft) to match the triangular shape of the inner member which is disposed into and coupled with the insertion member.

Claim 9. As discussed above, Nguyen teaches the anchor assembly according to claim 1. Nguyen fails to specifically disclose the protrusions having a semi-oval shape. It would have been prima facie obvious for one of ordinary skill in the art to have modified Nguyen’s protrusions to any shape, given that the motivation of the shape of the corresponding depressions 26 of the protrusion is to be coupled to the shaft 41 of the delivery device 40, configured to be corresponding shapes of one another for effectively performing the steps of coupling the elements together (paragraphs 0074 and 0093, annotated figure 5).  Furthermore, as seen in annotated figure 1, the protrusions in the drawings of Nguyen appear to be semi oval in shape, and to form an element of a reference as depicted would have been obvious and well within the purview of one of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2011/0112576 A1) in view of Paulk et al. (WO 2011/060022 A2), herein after Nguyen and Paulk, respectively.
Claim 6. As discussed above, Nguyen teaches the anchor assembly according to claim 1. 
Nguyen is silent to the sleeve comprising an internal cavity having a threaded distal inner portion, the threaded distal inner portion having a similar shape as the proximal outer portion of the plug.
In a similar field of endeavor, Paulk teaches an anchor assembly with an insertion member 12 (i.e. plug) having threads on the proximal portion, complimentary to the shape of the threads present on the inner member of the shaft portion (annotated Figure 9 below and page 4 paragraph 0022).  Paulk teaches that the threads engage different components, and allow for movement of the components (paragraphs 0022, 0024, and 0025).
It would be obvious to one of ordinary skill in the art, to modify the device of Nguyen to include threads on the distal inner portion of the internal cavity of the sleeve, and have a similar shape as the proximal outer portion of the insertion member (i.e. plug) in order to engage the different components together and/or allow for movement.

    PNG
    media_image4.png
    657
    1411
    media_image4.png
    Greyscale


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2011/0112576 A1) in view of Arai et al. (US 9526488 B2), herein after Nguyen and Arai, respectively.
Claims 7-8. As discussed above, Nguyen teaches the anchor assembly according to claim 1. 
Nguyen is not specific to the distal end of the tip being blunt as recited in claim 7, or pointed as recited in claim 8.
	In a similar field of endeavor, Arai teaches the distal portion 110a of an anchor assembly can terminate in a pointed and/or barbed tip for breaking through bone during insertion. Further, the distal portion can also be rounded or flat ended wherein pre-drilling obviates the need for a pointed tip.  Refer to Column 5 lines 51-56.
	It would be obvious to one of ordinary skill in the art to modify the tip of the device of Nguyen to the desired shape, pointed or rounded/flat, to achieve the desired result for either pre-drilled or not pre-drilled, and thus the claimed limitations are considered obvious over the teachings of the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHEHA BASET whose telephone number is (571)272-5612. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASHEHA BASET/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771